Voto disidente emitido por el
Juez Asociado Señor Hernández Denton.
En este caso el Fondo del Seguro del Estado recurre de la resolución de la Comisión Industrial que revocó una decisión del Administrador del Fondo. La Comisión Industrial resolvió que la condición emocional de la lesionada recurrida era com-pensable.
Ante nos el Fondo plantea que la decisión de la Comisión Industrial no cumple con los criterios establecidos en Morell v. F.S.E., 110 D.P.R. 709 (1981), para determinar cuándo una condición emocional es compensable. Entiendo que el Fondo del Seguro del Estado tiene razón y procede, por lo tanto, revocar la decisión de la Comisión Industrial.
La lesionada es una operaría de fábrica que se vio obli-gada a trabajar porque su ex esposo, pensionado del Seguro Social, no cumplía con su obligación alimenticia con sus tres hijos. La lesionada se reportó al Fondo quejándose de que el ruido de las máquinas, así como la presión de los supervisores para que completara su tarea, la ponían nerviosa y descontro-lada. El Fondo determinó que la señora González padecía de neurosis de ansiedad, pero que dicha condición no estaba rela-cionada con el empleo.
*19La obrera recurrió a la Comisión Industrial, donde se cele-bró la vista pertinente, y en la cual se escuchó el testimonio del perito del tribunal apelativo a nivel administrativo, el doctor Tejeda Sánchez. Del testimonio del perito citado en la senten-cia de este Tribunal se desprende que la condición emocional de la obrera existía antes de ésta comenzar a trabajar en la fábrica, aparentemente, debido a los problemas surgidos con su divorcio.
En Morell v. F.S.E., pág. 715, concluimos que para que sea compensada una condición emocional bajo la Ley de Com-pensaciones por Accidentes del Trabajo debe establecerse: “ (1) la relación causal entre la condición y un accidente o en-fermedad ocupacional, (2) que la condición es de tal naturaleza que origina por sí misma una incapacidad para trabajar o agrava una incapacidad funcional existente, (3) que la prueba para demostrar tal condición sea convincente, basada en opi-niones siquiátricas que sean el resultado de exámenes adecua-dos.”
Contrario a la sentencia de este Tribunal, entiendo que la resolución de la Comisión Industrial debe ser revocada porque descansó en testimonio pericial insuficiente. La prueba ver-tida para demostrar la condición emocional no fue convin-cente, y no estaba basada en opiniones psiquiátricas que eran el resultado de exámenes adecuados por los peritos envueltos.
El testimonio del doctor Tejeda es vago e impreciso y por ende insuficiente para establecer la relación causal que se exige en casos como el de autos. Es función ineludible tanto del Fondo del Seguro del Estado como de los Comisionados de la Comisión Industrial exigir que la prueba médica desfilada en la vista celebrada al efecto se aparte lo más posible de la especulación y de la conjetura. Mejías Román v. Comisión Industrial, 111 D.P.R. 629, 633 (1981); Alonso García v. Comisión Industrial, 103 D.P.R. 712, 715 (1975).
Este caso es típico de los muchos que se plantean ante el Fondo del Seguro del Estado y la Comisión Industrial para *20solicitar la compensabilidad por un estado o condición emo-cional, porque el Fondo del Seguro del Estado no provee un seguro para indemnizar todos los daños. Este tipo de reclama-ción requiere que el lesionado pruebe que debido a ella no puede trabajar, que se originó de un accidente o enfermedad en el trabajo. Al descansar únicamente en el testimonio del perito de la Comisión, el doctor Tejeda Sánchez, la lesionada no ha probado adecuadamente su caso. Le corresponde a este Tribunal revocar una determinación con tan frágil funda-mento.
Por estas razones disiento de la sentencia del Tribunal.